DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/14/2021 has been entered, claims 9-11 and 24-26 are cancelled and thus claims 1-8 and 12-23 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn
Allowable Subject Matter
Claims 1-8 and 12-23 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a three dimensional (3D) semiconductor device comprising “a second gate electrode including a lower gate electrode and an upper gate electrode that are sequentially stacked on the plurality of first gate electrodes” wherein “the top end of the first channel structure is at a level higher than a lower surface of the lower gate electrode and lower than an upper surface of the upper gate electrode” and in combination with the rest of the limitations as recited in claim 1; 	a three dimensional (3D) semiconductor device comprising: “a buried insulation pattern on a sidewall of the first channel structure, the buried insulation pattern having an upper surface at a higher level than a top end of the first channel structure” in combination with “the buried conductive pattern spaced apart from the buried insulation pattern” and “the second gate electrode including a lower gate electrode and an upper gate electrode” as recited in claim 12; and  	a three dimensional (3D) semiconductor device comprising “a first buried insulation pattern, in the channel hole, on a sidewall of the first channel structure, the first buried insulation pattern having an upper surface at a higher level than a top end of the first channel structure” in combination with “an intermediate horizontal layer on the upper surface of the first buried insulation pattern; a second buried insulation pattern, in the channel hole, on the intermediate horizontal layer of the second channel structure and a sidewall of the channel layer of the second channel structure; and a buried conductive pattern, in the channel hole, on the second buried insulation pattern and the sidewall of the channel layer of the second channel structure,” as recited in claim 20. 	Claims 2-8, 13-19 and 21-23 are also allowed for further limiting and depending upon allowed claims 1, 12 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.